                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


DANIEL B. HURLBUT                                                                     PLAINTIFF


v.                                   Case No. 6:19-cv-6106


LIEUTENANT ADAM CLARK, et. al.                                                     DEFENDANTS
                                             ORDER
       Before the Court is the Report and Recommendation filed January 23, 2020, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 6). Judge Bryant recommends that Plaintiff’s case be dismissed because Plaintiff is

deceased and no successor in interest or personal representative has filed a motion to substitute as

required by Federal Rule of Civil Procedure 25(a)(1). The Court finds this matter ripe for

consideration.

       No objections to the Report and Recommendation have been filed, and the time to object

has passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court finds no clear error in the Report

and Recommendation. Therefore, the Court adopts the Report and Recommendation (ECF No. 6)

in toto. Plaintiff’s Complaint should be and hereby is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 11th day of February, 2020.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
